DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
1.	Claims 1 and 12 have been amended and claims 2 and 22 have been canceled as requested in the amendment filed on November 20, 2020. Following the amendment, claims 1, 6-21 and 23 are pending in the present application.

2.	Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made by original presentation of claims for examination, as discussed at section 2 of the 10/24/2019 OA. See also MPEP 821.03.

3.	Claims 1, 6-14, 20-21 and 23 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) filed 02/08/2021 have been considered and the references therein are of record.

Withdrawn Claim Rejections
5.	Any objection or rejection of pertaining to either of canceled claim 2 or 22 is rendered moot by applicant’s cancellation of said claims.

6.	The rejection of claims 1, 6-14, 20-21 and 23 under 35 U.S.C. 112(a) (new matter), as set forth at section 9 of the 06/26/2020 OA, is withdrawn in view of applicant’s amendment to claim 1 to remove the phrase “but is not from brain tissue” and instead recite specific types of samples.

7.	The declaration under 37 CFR 1.130(a) by Dr. Naoki Kaneko, filed 11/20/2020, is sufficient to overcome the rejection of claims 1, 6-14, 20-21 and 23 under 35 U.S.C. 

8.	The rejection of claim 12 under 35 U.S.C. 102(a)(1) as being anticipated by Bibl et al. (2006), set forth at section 10 of the 06/26/2020 OA, is withdrawn in view of the amendment to claim 12. In particular, Bibl does not teach the detection of both markers, OxA1-40 and APP669-711, as now required by the claim.

Maintained and New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1, 6-14, 20-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As amended, the phrase in claim 1 reciting that the sample “is a living body sample selected from the group consisting of blood, plasma, urine, body secreting fluid, saliva, sputum, and feces” renders the claim indefinite because the term “living body sample” is unclear and confusing. In particular, it is unclear whether the sample is still contained within a living body at the time of detection, such as method that comprises the in vivo detection of biomarkers using imaging techniques. Another possible interpretation is that the “living body sample” comprises living tissue, such as blood cells. However, note if this latter interpretation is applied, then sample such as plasma, urine, body secreting fluid, saliva, sputum and feces typically do not contain living cells, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim(s) 1, 6-7, 11, 13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bibl et al. (Brain, 2006, 129, 1177-1187), as evidenced by Wiltfang et al. (J. Neurochem. 2002, 81, 481-496) (both of record). The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see section 10 of the 06/26/2020 OA) and therefore will not be fully reiterated here. In brief, Bibl et al. teach a method that comprises detecting oxidized A1-40 (A1-40* or oxA1-40) and A1-42 peptides in a biological sample that is cerebrospinal fluid (CSF). The specification provides no limiting definition for a “body secreting fluid” as recited in claim 1, and therefore the broadest reasonable interpretation (BRI) of a “body secreting fluid” could encompass CSF. CSF is produced by special cells within the choroid plexuses of the ventricles of the brain, and secreted into the ventricular system and subarachnoid space. Therefore, the detection of oxA1-40 and A1-42 peptides still meets the BRI of the claims.
Response to Arguments
11.	In the response filed November 20, 2020, applicant states that claim 1 has been amended to incorporate the subject matter of claim 22, which was not rejected previously and this renders this rejection moot.


13.	Claim(s) 1, 6-9, 11, 13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Portelius et al. (J. Proteome Res. 2007, 6(11), 4433-4439).
Portelius et al. teach a method that comprises detecting oxidized A1-40 (oxA1-40) peptide in CSF samples from human patients (see, for example, Table 1 at p. 4437).  As discussed above, the BRI of a “body secreting fluid” would encompass CSF, as it is a fluid that is secreted by cells of the choroid plexus into the ventricular system.  Thus, the teachings of Portelius are directly on point to the method of present claims 1 and 11.
Regarding claim 6, Portelius teaches that the A1-42 peptide was also detected (see Fig. 3 at p. 4436).
Regarding claims 7-9, the method used by Portelius comprises immunoprecipitation of the CSF samples using an A-specific antibody attached to magnetic beads (Dynabeads), followed by detection of the A peptides using mass spectrometric analysis. See Experimental section at p. 4434, and in particular the sections titled “Sample Preparation”, “Mass Spectrometric Analysis: MALDI-TOF-MS”, and “Mass Spectrometric Analysis: Nanoflow LC-MS/MS”. 
Regarding claim 13, the samples were obtained from human subjects (see section titled “Cerebrospinal Fluid” on p. 4434).
Finally, with respect to claim 20, Portelius teaches that A peptide is the major component of senile plaques within the brain, and that the disclosed method can be used to distinguish AD patients from non-demented controls (see p. 4433).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


14.	Claims 1, 6-9, 11, 13-14, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Portelius et al. (J. Proteome Res. 2007, 6(11), 4433-4439) in view of Di Domenico et al. (Biochimica et Biophysica Acta, 2011, 1814, 1785-1795).
The reasons why the teachings of Portelius et al. anticipate the invention of claims 1, 6-9, 11, 13 and 20 are discussed above. In brief, Portelius provides a method for detecting various A peptides using an IP-MS technique, wherein oxidized A1-40 (oxA1-40) and A1-42 peptides were detected in CSF samples. Further, Portelius teaches that such methodology may be useful for the diagnosis of AD (see p. 4438 bottom of left column), and specifically suggests that the method can be used to detect and estimate the concentration of the different A peptides not only in CSF, but also in other fluids such as plasma (see p. 4438, right column). However, Portelius does not actually teach detection of oxA1-40 and A1-42 peptides in a plasma sample, as encompassed by present claims 14 and 23.
Di Domenico et al. teach that Alzheimer's disease (AD) is associated with increased levels of reactive oxygen species (ROS) leading to oxidative stress and oxidized proteins (see Introduction at p. 1785). Di Domenico also teaches that for a full screening and early diagnosis of AD, biomarkers easily detectable in biological samples, such as blood, are needed (see abstract). Di Domenico reports that a few studies, for example, have determined a set of plasma biomarker proteins, including oxidized proteins, that differentiated AD from controls and were useful in predicting conversion from mild cognitive impairment to AD (see abstract and section 5.2 at p. 1791). Thus, Di Domenico suggests that peripheral oxidative biomarkers for AD may be useful for early diagnosis and prognosis (see abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have used the IP-MS method of Portelius to detect oxidized A peptides in blood plasma samples instead of CSF samples, as suggested by Portelius and by Di Domenico, and thereby arrive at the presently claimed invention. Given the teachings of  peptides, such as oxA1-40, could be detected in CSF, and that these peptides could also be useful in the diagnosis of AD. Therefore, it would have been obvious to try to detect oxA1-40 in plasma samples given that such a method was specifically suggested by Portelius. Further, Di Domenico provides additional motivation to use blood plasma samples as well as reasonable expectation that oxidized peptides can be detected in such samples successfully. Accordingly, the combination of prior art references renders obvious the presently recited invention of claims 1, 6-9, 11, 13-14, 20 and 23.

15.	Claims 1, 6-9, 11, 13-14, 20-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Portelius et al. (J. Proteome Res. 2007, 6(11), 4433-4439) in view of Di Domenico et al. (Biochimica et Biophysica Acta, 2011, 1814, 1785-1795) as applied to claims 1, 6-9, 11, 13-14, 20 and 23 above, and further in view of Sarasa Barrio (US 2012/0264642 A1; of record).
The reasons why the combined teachings of Portelius et al. and Di Domenico et al. anticipate or render obvious the invention of claims 1, 6-9, 11, 13-14, 20 and 23 are discussed above. However, even though the Portelius references describes the detection of the references do not teach the detection of N-terminally truncated A peptide fragments such as A2-17 and A3-17 (see Table 1 at p. 4436), neither Portelius nor Di Domenico teach the detection of A3-40 peptide as in present claim 21.
Sarasa Barrio teaches a method diagnosing a neurodegenerative disease, such as AD, that comprises determining the level of one or more amyloid beta peptides in a biological sample from a subject, such as a human subject (see [0040]-[0046], [0048], [0050] and [0062]). The amyloid beta peptides that may be detected include A3-40, A1-40 and A1-42, among others (see [0058]), and the biological sample may be blood, serum, plasma, saliva, sputum, lymph, urine or tears (see [0061]-[0064]). As such, the teachings of Sarasa Barrio are on point to limitations recited in present claims 1, 6, 13-14, 20-21 and 23.
3-40 peptide in addition to at least oxA1-40 and A1-42 peptides and thereby arrive at the presently claimed invention.  This is because the artisan has good reason to pursue the known elements within his or her technical grasp to yield predictable results. Such would amount to the combining of prior art elements according to known methods (i.e., detection of various A-related peptides) to achieve a predictable outcome.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

16.	Claims 1, 7-10, 13-14, 20-21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 13-14 and 18-20 of U.S. Patent No. 10,908,167 (formerly Application No. 15/209,331). The rejection is maintained for reasons of record and as discussed below. Note that the rejection is no long provisional since the claims of the ‘331 application were patented in U.S. Patent No. 10,908,167 on 02/20/2021, which is after the mailing date of the previous OA in the instant application.
The basis of this rejection has been set forth previously (see section 11 of the 06/26/2020 OA) and therefore will not be reiterated here. In brief, the patented claims recite a method for measuring target A-related peptides in a biological sample, such as blood, plasma or serum, by first performing an immunoprecipitation step and then performing mass spectrometry to detect the peptides. The peptides that are detected include A3-40, A1-40 and APP669711. Such teachings are directly on point to the method recited in present claims 1, 7-10, 14, 20-21 and 23. Further, given that A-related peptides are associated with amyloidogenic disease, such as Alzheimer's disease (AD) in humans, it would have been obvious to have obtained a biological sample from a human subject, as in present claim 13.  Accordingly, the patented claims anticipate or render obvious the presently claimed invention. 
Response to Arguments
17.	Applicant asserts that the rejection is provisional in nature and therefore will be addressed upon indication that the claims are otherwise allowable.
18.	Applicant’s statement is acknowledged. As indicated above, the current rejection is no longer provisional in nature given that the claims of the previously co-pending application have now been patented. Therefore, the rejection is maintained at this time.

19.	Claims 1, 6-10, 13-14, 20-21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 13-14 and 18-20 of U.S. Patent No. 10,908,167 in view of Sarasa Barrio (US 2012/0264642 A1; of record). 
1-42, as in claim 6.
Sarasa Barrio teaches a method diagnosing a neurodegenerative disease, such as AD, that comprises determining the level of one or more amyloid beta peptides in a biological sample from a subject, such as a human subject (see [0040]-[0046], [0048], [0050] and [0062]). The amyloid beta peptides that may be detected include A3-40, A1-40 and A1-42, among others (see [0058]), and the biological sample may be blood, serum, plasma, saliva, sputum, lymph, urine or tears (see [0061]-[0064]). As such, the teachings of Sarasa Barrio are consistent with those of the patented claims in terms of the A peptides that are detected and the types of biological samples that may be used.
Accordingly, it would have been obvious to have additionally detected A1-42 peptide, as taught by Sarasa Barrio according to the method of the patented claims and thereby arrive at the presently claimed invention. This is because the artisan has good reason to pursue the known elements within his or her technical grasp to yield predictable results. Such would amount to the combining of prior art elements according to known methods (i.e., detection of various A-related peptides) to achieve a predictable outcome.

20.	Claims 1, 6-14, 20 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 13-14 and 18-20 of U.S. Patent No. 10,908,167 in view of Portelius et al. (J. Proteome Res. 2007, 6(11), 4433-4439) and Di Domenico et al. (Biochimica et Biophysica Acta, 2011, 1814, 1785-1795).
The reasons why the patented ‘167 claims teach or render obvious the invention of instant claims 1, 7-10, 13-14, 20-21 and 23 is discussed above. And while the patented claims do recite the detection of A1-40 peptide, the patented claims do not recite that the peptide is oxidized (i.e., OxA1-40), as in claims 11 and 12.
The teachings of Portelius et al. and Di Domenico et al. are discussed above and provide for the detection of oxA1-40 peptide using an IP-MS method that is 
It would therefore have been obvious to have detected oxA1-40, as taught and suggested by Portelius and Di Domenico, in addition to APP669-711 as recited by the patented claims and thereby arrive at the presently claimed invention.  This is because the artisan has good reason to pursue the known elements within his or her technical grasp to yield predictable results. Such would amount to the combining of prior art elements according to known methods (i.e., detection of various A-related peptides) to achieve a predictable outcome.


Conclusion
21.	No claims are allowed.

22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649